Citation Nr: 1513260	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from January 1952 to January 1954.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

On the December 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In January 2014, the RO advised the Veteran that he was put on the list of persons wanting a Travel Board hearing, and advised him of other hearing options, to include a local hearing before regional office decision makers.  In a March 2014 letter, the Veteran asked for a local RO hearing and explained that it would be very difficult for him to travel due to health conditions.  In August 2014, a VA employee called the Veteran to explain that RO and Travel Board hearings were both held at the same location, and the Veteran responded that he could not travel and desired an informal conference by phone with a Decision Review Officer (DRO).  
In an October 2014 letter, the RO notified the Veteran that informal conferences by phone were done only at the DRO review stage and were primarily to clarify issues and ascertain if there was additional evidence.  The RO advised the Veteran that a Board hearing may not be held by telephone because it was not permissible to take sworn testimony by telephone.  The RO advised the Veteran that, unless the ability to travel had changed, no further action would be taken to schedule a hearing.  The RO further advised the Veteran that he had thirty (30) days to respond to the letter, and if no response was received, the case would be forwarded to the Board with the assumption that a hearing was not feasible.  The Veteran did not respond to the letter.  In consideration of the foregoing, the Board finds that the hearing requests have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not raised and is not part of the current appeal.  The Veteran has not alleged, and the evidence does not suggest, that he is unemployable due to PTSD and its associated symptomatology and functional impairment.  See November 2011 VA mental health group counseling note (reporting that he was informed that he had been laid off after the sale of the company and, although it was not financially "a big deal" to him, it was emotionally difficult because of the close relationships he shared with co-workers); see also September 2012 VA medical examination report (noting the Veteran's report that he had enjoyed his post-retirement part-time work as a courtesy van driver for his former employer of 52 years until being laid off less than a year before after the business was sold).   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire increased rating period on appeal, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to PTSD symptoms of chronic sleep impairment, blunted affect, hypervigilance, disturbances of motivation and mood, and impaired thinking.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 50 percent, and no higher, for PTSD are met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the July 2012 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that PTSD had increased in severity, and described the types of information and evidence that she should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA PTSD examination in September 2012.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough mental examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when examining the Veteran and providing the medical opinions.  There is neither allegation nor indication that there has been a material change in the condition of PTSD since the September 2012 PTSD examination.  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Rating Analysis for PTSD

For the entire increased rating period, PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with PTSD more closely approximates the criteria for a 50 percent rating under DC 9411 for the entire increased rating period.  At the September 2012 VA PTSD examination, the VA medical examiner opined that PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, due to the psychiatric symptoms of anxiety in groups or crowds without significant problems with depression, hypervigilance, and chronic sleep impairment ameliorated with medication.  The September 2012 VA PTSD examiner assigned a GAF score of 62, which is reflective of mild symptoms and functional impairment associated with PTSD.  The severity of PTSD and its associated symptoms and functional impairment, as described by the September 2012 VA PTSD examiner, is consistent with a 30 percent schedular rating under DC 9411.

However, VA treatment records throughout the rating period demonstrate PTSD often manifested by depressed mood and/or anxiety, which reflects a frequency and severity closely analogous to the psychiatric symptom of disturbances of motivation and mood contemplated by a 50 percent rating.  See, e.g., January 2012 VA psychology group note (noting depressed mood); March 2012 VA outreach note (noting endorsement of anxiety or depression); June 2012 VA psychology group note (noting depressed mood); October 2013 VA psychology group note (noting depressed mood with significant anxiety); December 2013 (noting a positive depression screen with endorsement of feeling down, depressed, or hopeless nearly every day, little interest or pleasure in doing things more than half the days, and feeling tired or having little energy nearly every day).  The VA treatment records also show blunted affect and blocking of thought process, which are symptoms analogous to the psychiatric symptoms of flattened affect and impaired abstract thinking contemplated by a 50 percent rating.  See, e.g., May 2012 VA social work note.  The treatment records further include a GAF score of 50, which is reflective of serious symptoms or impairment associated with PTSD.  Id.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent rating for PTSD under DC 9411 are met for the entire increased rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  

A rating in excess of 50 percent for PTSD is not warranted for any period on appeal.  The weight of the evidence demonstrates that PTSD is not manifested by the psychiatric symptomatology either specified in the schedular criteria for the next higher 70 disability rating, or by other psychiatric symptomatology of similar frequency, severity, and duration such that a higher rating is warranted.  While there is evidence of hypervigilance, the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Although the evidence demonstrates some difficulty establishing and maintaining effective work or social relationships due to avoidance of large family gatherings and crowds, there is not an inability to do so as evidenced by the close relationship with family, good relationships with others while (formerly) working part-time as a courtesy van driver until being laid off in 2011 after the business was sold, weekly church attendance with leadership positions (i.e., deacon and trustee) held in the church, regular attendance at a PTSD counseling group, and a close circle of friends with whom the Veteran associates.  See, e.g., September 2012 VA PTSD examination report; December 2013 VA psychology group note; see also September 2012 VA PTSD group note (reporting that he continued to have breakfast with a local group of veterans); September 2014 VA mental health group note (reporting that he will go to church for an hour and then leave).  The evidence also shows anxious and/or depressed mood during the rating period; however, the symptoms are not so severe that they affect the ability to function independently, appropriately, and effectively.  

Throughout the increased rating period, the evidence demonstrates no suicidal ideation; no intermittently illogical, obscure, or irrelevant speech; no impaired impulse control; no spatial disorientation; no neglect of personal appearance and hygiene; and no difficulty in adapting to stressful circumstances (including work or a worklike setting).  The evidence also demonstrates no PTSD symptoms of similar frequency, severity, and duration affecting occupational and social impairment during the rating period.  

As such, the Board does not find evidence that the rating assigned for PTSD should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 50 percent during any time within the increased rating period on appeal.  For these reasons, the Board finds that a preponderance of the evidence is against an increased rating in excess of 50 percent for PTSD, for any period.  Because the preponderance of the evidence is against the appeal in excess of 50 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current 50 percent rating for the entire increased rating period.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, the disability picture associated with PTSD approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of chronic sleep impairment, blunted affect, hypervigilance, disturbances of motivation and mood, and impaired thinking.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD disability, the Board finds that the criteria for referral for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased rating of 50 percent, and no higher, for PTSD for the entire increased rating period is granted.



____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


